HENDLEY, Judge (specially concurring). I concur in the result of the majority opinion. My reason is that once it is decided that the issue was not raised before the Commissioner any further discussion on the merits is dictum. Further, this case is a perfect example of the reason and philosophy for memorandum opinions which are not published. The rule of law on which this case should terminate (failure to raise the issue before the Commissioner or the trial court) is so well established that the majority opinion serves no useful function for the bench, bar or the law reporter system.